UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-7755



DEE DEIDRE FARMER,

                                              Plaintiff - Appellant,

          versus


MARGARET C. HAMBRICK, Regional Director; JOHN
W. SHORE, Deputy Regional Director; ROGER
TILDEN, Regional Hearing Administrator,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
95-3633-CCB)


Submitted:   June 18, 1998                    Decided:   July 2, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dee Deidre Farmer, Appellant Pro Se. Allen F. Loucks, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dee Deidre Farmer appeals from the district court's orders

dismissing her Bivens1 civil rights complaint, and denying her

motion for reconsideration filed pursuant to Fed. R. Civ. P. 59(e).

Our review of the record discloses that this appeal is without

merit. The sole issue raised in Farmer’s informal brief is that her

placement in administrative segregation and subsequent commitment

to controlled housing status in prison violated her due process

rights. We find that the district court’s reliance on Sandin v.

Conner2 in rejecting this claim is sound. In addition, because

Farmer's motion for reconsideration does not demonstrate that her

action was improperly dismissed, we find that the district court's

denial of her Rule 59(e) motion was not an abuse of discretion.3 We

deny Farmer’s motion for appointment of counsel, and affirm both

district court orders. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the Court and argument would not aid the decisional

process.

                                                           AFFIRMED




     1
       See Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).
     2
         515 U.S. 472 (1995).
     3
         See United States v. Williams, 674 F.2d 310, 312 (4th Cir.
1982).

                                  2